Title: From Louisa Catherine Johnson Adams to Mary Catherine Hellen Adams, 3 September 1819
From: Adams, Louisa Catherine Johnson
To: Adams, Mary Catherine Hellen


				
					My dear Mary
					Quincy 3d September 1819
				
				Surrounded by my chattering Boys I can scarcely write you a word to tell you that we arrived safely after a most fatiguing journey and are all well at Quincy and very comfortable—The journey was unpleasant and I think we were more jolted and jostled even than last year.I beg you will tell Mrs. Smith that during the time of my absence she can be supplied with milk from my Cow and if Mr. Smith chooses he can make use of my horse altho’ I fear he is too wild to be of much service. The old gentleman is very well but his nerves are in a very irritable state and it is rather difficult to go on quite smoothly—but we make out as well as we can—You I presume are going on with your studies and practicing your music the same as if I was with you. Mr: Cristianna was in the Steam Boat when we arrived from Philadelphia and made me a present of some music of his composition. He intends coming to Washington next winter and will resume his lessons if he can.We saw Mr. and Mrs. de Neuville at New York with Mr & Mrs Cruger they enquired after you very kindly. Mrs. Cruger spoke much of her old friend Mrs. Frye—Have you heard from your Aunt Boyd—write me all about her that you hear—The Country here looks beautiful but it is intensely hot and they still have the fever in Boston. I do not know when we shall go there but suppose we shall go before we leave this part of the Country—We met with no adventures therefore could keep no journal—Miss  at Philadelphia is fatter than ever and full as affected—John is grown very ugly George always was so and Charles looks better than last year tho’ he is of the same stamp they are all would be Dandies but John outstrips them the others in his pretensions—Give my love to your Aunts and write me immediately—and all I have to recommend to you is to write without fear and put down on your paper what you think, without thinking of what you must say and your Letters will be most acceptable to your affectionate Aunt and Mother
				
					L C Adams
				
				
					I hope the Border you are working will be completed when I return and that your clothes will be kept in good order—
				
			